Citation Nr: 1504974	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.    


REPRESENTATION

Veteran represented by:	Marcheta L. Gillam, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to September 1969.  He died in November 2009.  The Appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Regional Office (RO) in Milwaukee, Wisconsin.  This case has since been transferred to the RO in Cleveland, Ohio.

In the Appellant's substantive appeal (VA Form 9), she requested a hearing before the Board at the local RO office.  The hearing was scheduled for June 19, 2014, however, the Appellant withdrew the hearing request and did not request another hearing.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn. 38 C.F.R. § 20.704(e) (2014).

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims file (in both Virtual VA and the Veterans Benefits Management System).  A review of the Virtual VA folder reveal VA outpatient treatment records from the VA Medical Center (VAMC) in Cincinnati, Ohio from October 2009 to November 2009, a May 2012 VA examination report, a June 2013 Supplemental Statement of the Case (SSOC) and a July 2013 correspondence from the Veteran's representative.  These records have been reviewed and considered by the Board.  Any further consideration of this appeal should include review of the Virtual VA folder.  


FINDINGS OF FACT

1.  The Veteran died in November 2009.  His death certificate lists the immediate cause of death as morbid obesity, with liver cirrhosis and pulmonary fibrosis as contributory causes of death.  In April 2010, his death certificate was amended to lists the immediate cause of death as metastatic adenocarcinoma of the left lung, with liver cirrhosis and pulmonary fibrosis as contributory causes of death.  

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.  

3.  Objective or other persuasive evidence does not establish that the Veteran was actually exposed to herbicide agents during his period of service, as alleged. 

4.  The Veteran's metastatic adenocarcinoma of the left lung was a gastroesophageal cancer that had metastasized to the lung.  The cancers manifested decades following the Veteran's separation from service, and there is no competent evidence of a medical relationship, or nexus, between the cancer that was the cause of death and either service or a service-connected disability. 

5.  A service-connected disability was not the principal or a contributory cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2014).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328(Fed. Cir. 2006).  

In the context of a claim of service connection for cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, VA's duty to notify has been satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b).  An October 2010 letter, prior to the December 2010 rating decision, provided the required notice for DIC benefits claims and service connection claims.  
The Board observes that the letter did not inform the Appellant that at the time of the Veteran's death, he was service-connected for any disability in accordance with Hupp.  The Board finds, however, that this was harmless error because service connection was not in effect for any disabilities, and the Appellant has clearly articulated her theory of entitlement.  Therefore, the Board finds no prejudice to the Appellant in proceeding with the issuance of a final decision.  Accordingly, VA's duty to notify has been satisfied.

The Veteran's service treatment records and personnel records are associated with his claims file, and pertinent post-service treatment records have been secured.  A VA medical opinion was secured in June 2012.  As will be discussed in greater detail below, the VA opinion is adequate for rating purposes; it reflects familiarity with the entire record and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  In a July 2013 letter, the Veteran's attorney representative contended that the RO failed to assist the Appellant in verifying the Veteran's service in the Republic of Vietnam.  The Board finds that sufficient efforts were undertaken to verify whether the Veteran had service in Vietnam.  As detailed below, the appropriate entities were contacted for purposes of verifying the Veteran's service.  Also, as detailed below, the Veteran was not diagnosed with a cancer presumed to be due to herbicide exposure, and there is only the Appellant's general conclusory statement that the Veteran's death is due to herbicide exposure which does not trigger the duty to obtain additional VA medical opinions.  Also, the Appellant did not respond to the RO's request to clarify the dates and facilities from which the Veteran received care in regard to the Appellant's request that VA review "the last 38 years" of medical records.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.

II.  Cause of Death

The Appellant seeks service connection for the cause of the Veteran's death.  The Veteran's amended death certificate revealed that he died in November 2009 from metastatic adenocarcinoma of the left lung, with liver cirrhosis and pulmonary fibrosis as contributory causes of death.  It was also noted that tobacco use contributed to his death.  

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

At the time of the Veteran's death, he was not service-connected for any disabilities.  However, the Appellant does not contend, nor does the evidence otherwise shows, that service-connected disabilities caused or contributed to the Veteran's death.
  
Rather, the basis of the Appellant's claim is that the Veteran's cause of death was related to service, to include herbicide exposure from his service in the Republic of Vietnam. 

During his lifetime, the Veteran alleged that he had PTSD as a result of service in Vietnam.  The Veteran's DD 214 lists the Veteran's military occupational specialty (MOS) as armor crewman.  In a March 1998 application for compensation and pension, the Veteran claimed that he served in Vietnam from 1964 to 1965, and that he was exposed to herbicide in "Pla Couq [Pleiku]."  The Veteran did not specifically describe any stressors and he did not respond to the RO's request to provide information such that the RO could search the United States Army and Joint Services Record Research Center (JSRRC) in an effort to provide verification of the alleged stressor events.  In September 2008, a formal finding of a lack of information required to corroborate stressors was made; the RO found that the events described by the Veteran were insufficient to send to JSRRC and the National Archives and Records Administration (NARA), or to permit a meaningful search of Marine Corps records.  After the Veteran's death, the Appellant submitted a statement to the RO claiming that the Veteran served in combat in Vietnam and was exposed to Agent Orange. The Appellant submitted various statements and military records, however, the RO issued a formal finding that Appellant did not provide sufficient information such that the RO could search the United States Army and Joint Services Record Research Center (JSRRC).  

The Board finds that the evidence does not persuasively support finding that the Veteran was exposed to Agent Orange in service.  The evidence provided to establish herbicide exposure in service are the lay statements from the Veteran and the Appellant's reports of what the Veteran told her prior to his death about serving in Vietnam.  In an April 2012 correspondence, the Appellant provided a computer generated Military Service Data Screen record which noted that the Veteran served in combat in Vietnam from "January 1, 1966 to January 1, 1967."  The Appellant did not identify the source of this information, and the document contains information that does not fully describe the character of the Veteran's service thereby lessening its persuasiveness as evidence that accurately describes the Veteran's service against service department records that do not show that the Veteran served in Vietnam and do not show that he was awarded medals indicative of combat service or lending assistance to the Vietnam War.  The Veteran received an under honorable condition discharge for his service from February 1965 to September 1969 rather than an honorable discharge as provided in the Military Service Data Screen.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The service treatment records and personnel records for the Veteran's period of service do not serve to show that he performed any active duty service in Vietnam for which herbicide exposure is presumed.  The RO's request for any documents that showed the Veteran's exposure to herbicides and any documents that showed temporary Vietnam duty/visitation was negative.  See April 2012 Response (VA Form 3101).  These official documents have far more probative value than the current lay statements.  The records prepared in connection with service for official purposes are more reliable, in the Board's view, than the assertions about events that happened many years ago.   See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore testimony simply because the appellant is an interested party; personal interest may, however, affect the credibility of the evidence).  

The record demonstrates that the Veteran did not develop either gastroesophageal or lung cancer until decades after his discharge from service.  With respect to the Veteran's cancers, an April 2005 VA treatment record revealed that the Veteran was treated for cirrhosis that was thought to be secondary to nonalcoholic steatohepatitis (NASH).  In a January 2009 VA general examination report, the Veteran noted that he had a myocardial infraction (MI) 18 years ago and was diagnosed with coronary artery disease (CAD).  The Veteran reported occasional chest pain that was relieved by nitroglycerin.  The Veteran also reported symptoms of fatigue and shortness of breath (SOB) with moderate exertion.  The Veteran also reported a history of abdominal aortic aneurysm in the last several years, and that he underwent an endovascular/endograft repair of infrarenal abdominal aortic aneurysm in 2005.  Thus, the record demonstrates that the Veteran's diseases are not entitled to presumptive service connection within the applicable presumptive period from service.  

With regards to his liver condition, the Veteran reported detection of increased liver enzymes in 1997 and being admitted to the hospital in September 2006 for hematemesis and that he had mild right abdominal pain.  The Veteran reported the onset of his sleep apnea in 2006.  With regards to his pulmonary fibrosis, the Veteran reported onset in 2005.  The Veteran also reported gaining 100 pounds since discharge from the military and a history of obesity in his family.  The Veteran was diagnosed with coronary artery disease (CAD), hepatitis C with cirrhosis of the liver, pulmonary fibrosis, obesity, abdominal aortic aneurysm, sleep apnea, and bilateral knee osteoarthritis.  

An October 2009 VA treatment record reflected that the Veteran was admitted to the hospital for having an altered mental status with visual hallucinations and two episodes of black, tarry stool.  The Veteran was treated for morbid obesity, liver cirrhosis, and esophageal varices as well as CAD, HTN, pulmonary fibrosis, sleep apnea until he died in November 2009.  His treating physician provided a diagnosis upon death to include sepsis, respiratory failure, and acute kidney injury with cirrhosis, esophageal varices, hypertension, respiratory lung disease, sleep apnea, and pulmonary fibrosis as secondary diagnosis.  

The Veteran died in November 2009.  His death certificate lists the immediate cause of death as morbid obesity, with liver cirrhosis and pulmonary fibrosis as contributory causes of death.  A December 2009 autopsy report revealed that the Veteran was a 64 year-old male with morbid obesity and a clinical history of liver cirrhosis, esophageal varices, coronary artery disease (CAD), hypertension (HTN), pulmonary fibrosis, sleep apnea, and nephrolithiasis.  The major findings included an ulcerated adenocarcinoma at the gastroesophageal junction that infiltrated into the left lung causing adenocarcinoma in the left lung.  Thus, in April 2010, his death certificate was amended to lists the immediate cause of death as metastatic adenocarcinoma of the left lung, with liver cirrhosis and pulmonary fibrosis as contributory causes of death.  

A May 2012 VA medical opinion was obtained in association with the Appellant's claim for the Veteran's cause of death.  The VA examiner reported that the Veteran's claims file to include electronic medical records was reviewed as part of the examination process.  The examiner referenced the autopsy report which found that the Veteran had a "primary tumor" at the gastroesophageal junction that had metastasized to the lung.  Thus, the examiner concluded that his cancer was not a respiratory cancer but a gastroesophageal cancer that had metastasized to the lungs.  The examiner also referenced the Veteran's hospitalization record prior to his death being absent any treatment for a cardiac disease including coronary artery and/or ischemic heart disease and it was not listed as a primary condition.  Thus, the examiner concluded that the finding of coronary artery atherosclerosis is an incidental autopsy finding that did not substantially or materially contribute to the Veteran's cause of death.  The examiner opined that it is less likely than not that the Veteran's metastatic adenocarcinoma in the left lung was a primary respiratory tumor since it was a metastasized tumor from the primary gastroesophageal junction.  The examiner opined that it is less likely than not that the Veteran's condition of ischemic heart disease or coronary artery disease substantially or materially contributed to his death as the condition was not a primary diagnosis for which he was being treated during his terminal illness.  

The Appellant argues that the Veteran's lung cancer was not, in fact, part of the metastatic process from the stomach, but rather a primary cancer, which stems directly from herbicide and/or Agent Orange exposure during active duty service in Vietnam.  

In this case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's cancer had its onset during active duty service, manifested within one year of separation from service, or is otherwise related to service to include exposure to herbicides therein. 

Again, the record does not credibly show that the Veteran served in Vietnam during the Vietnam era, and he is not presumed to have been exposed to Agent Orange therein.  It is also not in dispute that the Veteran's cause of death was lung cancer.  Service treatment records do not show a diagnosis of lung cancer.  Moreover, the post-service medical evidence does not show a diagnosis for liver cirrhosis until 2005 and esophageal varices and respiratory lung disease until November 2009, which is over three decades after separation from service.  The significant evidentiary gap between the Veteran's active service and the earliest medical evidence of cancer does not suggest the onset of cancer in-service or within the first post service year. See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the Veteran's cancers were related to his service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Further, there is no medical evidence establishing a medical nexus between the Veteran's gastroesophageal or lung cancer and his period of active service (on a direct incurrence basis).  The May 2010 VA examiner concluded that his cancer was not a respiratory cancer but a gastroesophageal cancer that had metastasized to the lungs and opined against an etiological link between the Veteran's lung cancer and service.  The Veteran's heart disease was also not found to have contributed substantially or materially to his death.  The Board affords great probative value to the VA opinion as it was provided after a thorough review of the claims file and the Veteran's medical history (both in-service and post-service), accompanied by a sound rationale and supported by the clinical and medical facts of record.  There are no other medical opinions of record which contradict the finding that the Veteran's cancer was not a respiratory cancer, but a gastroesophageal cancer that had metastasized to the lungs.  

As the preponderance of the evidence is against a finding that the cancer was manifest in-service, or within one year of service, service connection for such disease on the basis that it became manifest in service or that it was a chronic disease presumptively manifest in service under 38 U.S.C.A. § 1112 is not warranted. See also 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Appellant's primary theory of entitlement to the benefit sought is that the Veteran's death-causing lung cancer should be service connected on a direct or presumptive basis due to exposure to herbicides in Vietnam.  To the extent that the Appellant, has attempted to provide a medical opinion as to the etiology of the lung cancer, the Board finds that such opinions are not probative.  Lay persons may provide information on matters of their personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Also, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship complex in nature between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994); see also Jandreau, 492 F.3d at 1377 n.4 (providing that lay persons not competent to diagnose cancer).  As the lay statement providers are not shown to be other than a layperson without appropriate medical training and expertise to competently opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  The issue here is medically complex and so requires medical evidence to resolve.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board concludes that service connection for the Veteran's cause of death is not warranted.  

III.  DIC Benefits

The Appellant seeks entitlement to death and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318. 

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive, compensation at the time of his death for a service-connected disability that was rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since a veteran's release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. 
§ 1318(b).

For purposes of 38 U.S.C.A. § 1318 , "entitled to receive" means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran's 
whereabouts were unknown, but the veteran otherwise was entitled to continued 
payment based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

Based on the evidence of record, the Board find that the requirements of 
38 U.S.C.A. § 1318 for an award of DIC benefits are not met and will not be met in this case.  The Veteran was not service-connected for any disabilities during his lifetime.  The service records do not reflect that the Veteran was a POW.  Further, as apparent from the date of death and the fact that the Veteran was not service connected for any disability, the Veteran was not rated 100 percent disabled for the five years immediately following service separation. 

Finally, the Veteran was not rated 100 percent disabled for the 10-year period immediately preceding his death.  As noted above, the Veteran was not service connected for any disability during his lifetime.  Also, a specific claim of CUE has not been raised in regard to any prior rating decision issued during the Veteran's life time.  For these reasons, DIC benefits under 38 U.S.C.A. § 1318 are precluded.  

As the evidence shows the Veteran (i) was not continuously rated totally disabled during the 10 years preceding his death, (ii) was not continuous rated totally disabled for a period of not less than five years from the date of separation from service, or (iii) was not a former prisoner of war, the criteria for DIC pursuant to 
38 U.S.C.A. § 1318 have not been met; therefore, the Appellant's claim is without legal merit and must be denied.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318, being without legal merit, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


